THE COURT
(THRUSTON, Circuit Judge, absent)
refused to reinstate the cause, saying that an appearance could not be entered in the office; and the clerk was not bound, upon such a verbal order, to make the entry in court, at the adjourned session of the court, although it was, in law, the same term. The court has uniformly refused to reinstate such cases unless the omission to enter the appearance was by neglect of the clerk, and referred to the case of Williamson v. Bryan, at April term, 1823 [Case No. 17,751], and several other cases in this court.